                                   FIL ED                    NF
Case: 1:19-cr-00567 Document #: 123 Filed: 04/06/20 Page 1 of 3 PageID #:594
                                     /2020
                                     4/6
                                            . BRUTO   N
                                  THOMA.SDG
                                          IS T RIC T COURT
                               CLERK, U.S
Case: 1:19-cr-00567 Document #: 123 Filed: 04/06/20 Page 2 of 3 PageID #:595
Case: 1:19-cr-00567 Document #: 123 Filed: 04/06/20 Page 3 of 3 PageID #:596
